                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


KARISSA JEAN MOODY,

               Plaintiff,

                                                 Case No. 2:18-cv-540
       v.                                        JUDGE MICHAEL H. WATSON
                                                 Chief Magistrate Judge Elizabeth P. Deavers

COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.


                            REPORT AND RECOMMENDATION

       Plaintiff, Karissa Jean Moody, brings this action under 42 U.S.C. § 405(g) for review of a

final decision of the Commissioner of Social Security (“Commissioner”) denying her application

for disability insurance benefits and supplemental security income. This matter is before the

United States Magistrate Judge for a Report and Recommendation on Plaintiff’s Statement of

Errors (ECF No. 8), the Commissioner’s Memorandum in Opposition (ECF No. 14) and the

administrative record (ECF No. 7). Plaintiff did not file a Reply. For the reasons that follow, it

is RECOMMENDED that Plaintiff’s Statement of Errors be OVERRULED and that the

Commissioner’s decision be AFFIRMED.

                                      I.   BACKGROUND

       Plaintiff filed applications for disability insurance benefits and supplemental security

income on December 9, 2014, alleging that she had been disabled since September 9, 2014. (R.

at 189–203.) Plaintiff’s applications were denied initially and upon reconsideration. (R. at 137–

42, 144–48.) Plaintiff sought a de novo hearing before an administrative law judge. (R. at 151–
52.) Administrative Law Judge (“ALJ”) Gregory Moldafsky held a hearing on May 11, 2017, at

which Plaintiff, who was represented by counsel, appeared and testified. (R. at 44–78.) On

August 29, 2017, the ALJ issued a decision finding that Plaintiff was not disabled within the

meaning of the Social Security Act. (R. at 16–29.) On April 3, 2018, the Appeals Council

denied Plaintiff’s request for review and adopted the ALJ’s decision as the Commissioner’s final

decision. (R. at 1–4.) Plaintiff then timely commenced the instant action.

                        II.        RELEVANT HEARING TESTIMONY

       Plaintiff testified at the administrative hearing about her narcolepsy and cataplexy

episodes, testifying as follows:

       Q So tell me about your narcolepsy and cataplexy. How, how, how, yeah, what’s
       the frequency? What’s that look like for you nowadays?

       A Narcolepsy is a struggle every day. Basically, I take a medicine to stay awake,
       and I have to take something to go to bed. And I really –

       Q So you just feel excessively tired during the day?

       A All the time, and when I have a cataplexy it’s ten times worse. It’s almost like
       a seizure. It drains you.

       Q Sure. How often are you having those? I know there’s some triggers. You just
       trying to kind of avoid the triggers?

       A Right. I can have them up to 100 times a day. It just depends.

       Q Okay. So, I don’t know necessarily think you’re having 100 cataplex episodes
       every day, are you?

       A Yeah.

       Q That’s, that’s what you’re going to say? That’s your average –

       A Well, not every day --

       Q -- every day?

       A -- but they have been known --

                                                2
       Q That seems like a very long day.

       A -- excessive.

       Q So -- and when you’re cataplexed, your legs give out and

       you're able to what happens?

       A I have no muscle tone whatsoever. I can’t hold my head up. I can’t --

       Q And how long does that last or what do you do? What happens?

       A Sometimes they last a good two minutes, I would say.

       Q And is there any residual effects afterwards or just kind of --

       A Yeah. I’m --

       Q -- get your --

       A I’m very exhausted after that.

(R. at 53–55.)

                           III.     RELEVANT MEDICAL RECORDS

       Laura Mooney, M.D., Plaintiff’s treating physician, has treated Plaintiff since 2014. (R.

at 245–46.) Dr. Mooney is certified in internal medicine and pulmonary disease and specializes

in pulmonary disease and sleep medicine. (R. at 513–15.)

       On May 25, 2016, Dr. Mooney completed a medical source statement form prepared by

Plaintiff’s attorney that related to Plaintiff’s mental limitations. (R. at 402–04.) The form

included the following definitions:

       None            =          No limitations.

       Mild            =          Unable to function in this area less than 10% of the work
                                  day or work week.

       Moderate        =          Unable to function in this area from 11% to 25% of the
                                  work day or work week.

                                                    3
       Marked          =      Unable to function in this area from 26% to 50% of the
                              work day or work week.

       Extreme         =      Unable to function in this area over 50% of the work day or
                              work week.

(R. at 402.)

       As to her abilities to engage in social interaction, Dr. Mooney determined that Plaintiff

was extremely limited in her abilities to accept instruction from or respond appropriately to

criticism from supervisors or superiors, to respond appropriately to co-workers or peers, and to

relate to the general public and maintain socially appropriate behavior and she was markedly

limited in her ability to work in coordination with or in proximity to others without distracting

them or exhibiting behavioral extremes. (Id.) Dr. Mooney indicated that this assessment would

not change if only minimal contact or interaction with others was required. (Id.)

       As to her abilities to maintain sustained concentration and persistence, Dr. Mooney

opined that Plaintiff was extremely limited in her abilities to perform and complete work tasks in

a normal work day or work week at a consistent pace, to process subjective information

accurately and to use appropriate judgment, to carry through instructions and complete tasks

independently, maintain attention and concentration for more than brief periods of time, to

perform at production levels expected by most employers and she was markedly limited in her

ability to work in cooperation with or in proximity to others without being distracted by them.

(R. at 402–03.)

       As to Plaintiff’s adaptation abilities, Dr. Mooney determined that Plaintiff was extremely

limited in her abilities to remember locations, workday procedures, and instructions, be aware of

normal hazards and take necessary precautions, and tolerate customary work pressures and she

was markedly limited in her abilities to respond appropriately to changes in work setting, behave

                                                 4
predictably, reliably and in an emotionally stable manner, and to maintain personal appearance

and hygiene. (R. at 403.) Dr. Mooney opined that Plaintiff was likely to have partial or full day

unscheduled absences from work occurring five or more days per month due to the diagnosed

conditions and/or side effects of medication. (R. at 404.) Dr. Mooney further opined that

Plaintiff’s condition was likely to deteriorate if she was placed under stress, particularly the

stress of a an eight-hour per day, five-day per week job. (Id.) Dr. Mooney indicated that

Plaintiff’s absences would result from her sleepiness and that stress causes sleep attacks and

cataplexy. (Id.) According to Dr. Mooney, Plaintiff’s condition existed and persisted with these

restrictions since September 9, 2014. (Id.)

       On March 29, 2017, Dr. Mooney completed another medical source statement form

prepared by Plaintiff’s attorney regarding Plaintiff’s narcolepsy and cataplexy and their effects.

(R. at 527.) Dr. Mooney affirmed that Plaintiff experienced episodes of narcolepsy and

cataplexy. (Id.) In response to how often and of what duration the narcolepsy episodes were,

Dr. Mooney responded, “several times / day x minutes to 2 hours.” (Id.) In response to how

often and of what duration the cataplexy episodes were, Dr. Mooney responded, “several times /

day x minutes.” (Id.) Dr. Mooney stated that Plaintiff has a depressed mood due to these health

limitations. (Id.) Dr. Mooney again indicated that Plaintiff’s condition was likely to deteriorate

if she was placed under stress, particularly the stress of a an eight-hour per day, five-day per

week job, and represented that her condition existed and persisted with these restrictions since

September 9, 2014. (Id.) Dr. Mooney opined that stress, illness, reduced sleep, naps, and lack of

medication are all known triggers / exacerbators of narcolepsy. (Id.)




                                                  5
                           IV.     ADMINISTRATIVE DECISION

       On August 29, 2017, the ALJ issued his decision. (R. at 16–29.) The ALJ found that

Plaintiff met the insured status requirements of the Social Security Act through December 31,

2019. (R. at 18.) At step one of the sequential evaluation process,1 the ALJ found that Plaintiff

had not engaged in substantially gainful activity since her alleged onset date of September 9,

2014. (Id.)

       At step two, the ALJ concluded that Plaintiff had the following severe impairments:

narcolepsy with cataplexy, depressive disorder, and anxiety disorder. (R. at 18.)

       At step three of the sequential process, the ALJ concluded that that Plaintiff did not have

an impairment or combination of impairments that met or medically equaled one of the listed

impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 19.) At step four,

the ALJ assessed Plaintiff’s RFC as follows:

       After careful consideration of the entire record, I find that the claimant has the
       residual functional capacity to perform medium work as defined in 20 CFR
       404.1567(c) and 416.967(c) except that she can frequently climb ramps and stairs,


1
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

       1.      Is the claimant engaged in substantial gainful activity?
       2.      Does the claimant suffer from one or more severe impairments?
       3.      Do the claimant’s severe impairments, alone or in combination, meet or
               equal the criteria of an impairment set forth in the Commissioner’s Listing of
               Impairments, 20 C.F.R. Subpart P, Appendix 1?
       4.      Considering the claimant’s residual functional capacity, can the claimant
               perform his or her past relevant work?
       5.      Considering the claimant’s age, education, past work experience, and residual
               functional capacity, can the claimant perform other work available in the national
               economy?

See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                6
       but cannot climb ladders, ropes, or scaffolds. She should not work at unprotected
       heights or in close proximity to dangerous machinery. She should not perform
       commercial driving. The claimant is able to perform simple (as defined in the DOT
       at SVP levels one and two) routine, repetitive tasks; in a work environment that is
       not fast-paced, that is she can do work that is goal-based or measured by end result.
       Additionally the claimant is limited to no more than incidental interaction with the
       general public, and no more than occasional interaction with coworkers and
       supervisors. She can perform jobs where changes in job processes are setting are
       few, if any, and changes are explained in advance.

(R. at 21.) In reaching this determination, the ALJ assigned “little weight” to Dr. Mooney’s

opinions. (R. at 27.)

       Relying on the VE’s testimony, the ALJ determined that even though Plaintiff is unable

to perform her past relevant work, other jobs exist in significant numbers in the national

economy that she can perform. (R. at 28.) He therefore concluded that Plaintiff was not disabled

under the Social Security Act. (R. at 29.)

                                V.    STANDARD OF REVIEW

        When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §

405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the



                                                  7
Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d

270, 273 (6th Cir. 1997)). Finally, even if the ALJ’s decision meets the substantial evidence

standard, “‘a decision of the Commissioner will not be upheld where the SSA fails to follow its

own regulations and where that error prejudices a claimant on the merits or deprives the claimant

of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478

F.3d 742, 746 (6th Cir. 2007)).

                                        VI.    ANALYSIS

       Plaintiff advances two contentions of error. Plaintiff first asserts that the ALJ erred by

failing to properly evaluate the opinion of Plaintiff’s treating physician, Dr. Mooney. Plaintiff

next argues that ALJ also erred when he failed to recognize and thus consider Plaintiff’s chronic

fatigue syndrome as a medically determinable impairment. These contentions of error are

addressed in turn.

A.     Treating Physician

       Plaintiff argues that the ALJ failed to properly evaluate Dr. Mooney’s treating opinion,

contending that it was flawed in a number of ways. (ECF No. 8 at 5–12.) For the reasons that

follow, this contention of error is without merit.

       The ALJ must consider all medical opinions that he or she receives in evaluating a

claimant’s case. 20 C.F.R. § 416.927(c). The applicable regulations define medical opinions as

“statements from physicians and psychologists or other acceptable medical sources that reflect



                                                     8
judgments about the nature and severity of your impairment(s), including your symptoms,

diagnosis and prognosis, what you can still do despite impairment(s), and your physical or

mental restrictions.” 20 C.F.R. § 416.927(a)(2).

          The ALJ generally gives deference to the opinions of a treating source “since these

sources are likely to be the medical professionals most able to provide a detailed, longitudinal

picture of [a patient’s] medical impairment(s) and may bring a unique perspective to the medical

evidence that cannot be obtained from the objective medical filings alone . . .” 20 C.F.R. §

416.927(c)(2); Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 375 (6th Cir. 2013); Blakley, 581

F.3d at 408.2 If the treating physician’s opinion is “well-supported by medically acceptable

clinical and laboratory diagnostic techniques and is not inconsistent with the other substantial

evidence in [the claimant’s] case record, [the ALJ] will give it controlling weight.” 20 C.F.R. §

404.1527(c)(2).

          If the ALJ does not afford controlling weight to a treating physician’s opinion, the ALJ

must meet certain procedural requirements. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544

(6th Cir. 2004). Specifically, if an ALJ does not give a treating source’s opinion controlling

weight:

          [A]n ALJ must apply certain factors—namely, the length of the treatment
          relationship and the frequency of examination, the nature and extent of the
          treatment relationship, supportability of the opinion, consistency of the opinion
          with the record as a whole, and the specialization of the treating source—in
          determining what weight to give the opinion.




2
 “Revisions to regulations regarding the evaluation of medical evidence went into effect on
March 27, 2017, and purport to apply to the evaluation of opinion evidence for claims filed
before March 27, 2017.” Smith v. Comm’r of Soc. Sec., No. 3:18CV622, 2019 WL 764792, at *5
n.2. (N.D. Ohio Feb. 21, 2019) (citing 82 Fed. Reg. 5844-5884 (Jan. 18, 2017)). Plaintiff’s claim
was filed before March 27, 2017, before the new regulations took effect.
                                                   9
Id. Furthermore, an ALJ must “always give good reasons in [the ALJ’s] notice of determination

or decision for the weight [the ALJ] give[s] your treating source’s opinion.” 20 C.F.R. §

416.927(c)(2). Accordingly, the ALJ’s reasoning “must be sufficiently specific to make clear to

any subsequent reviewers the weight the adjudicator gave to the treating source’s medical

opinion and the reasons for that weight.” Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 550

(6th Cir. 2010) (internal quotation omitted). The United States Court of Appeals for the Sixth

Circuit has stressed the importance of the good-reason requirement:

       “The requirement of reason-giving exists, in part, to let claimants understand the
       disposition of their cases,” particularly in situations where a claimant knows that
       his physician has deemed him disabled and therefore “might be especially
       bewildered when told by an administrative bureaucracy that she is not, unless some
       reason for the agency’s decision is supplied.” Snell v. Apfel, 177 F.3d 128, 134 (2d
       Cir. 1999). The requirement also ensures that the ALJ applies the treating physician
       rule and permits meaningful review of the ALJ’s application of the rule. See
       Halloran v. Barnhart, 362 F.3d 28, 32–33 (2d Cir. 2004).

Wilson, 378 F.3d at 544–45. Thus, the reason-giving requirement is “particularly important

when the treating physician has diagnosed the claimant as disabled.” Germany-Johnson v.

Comm’r of Soc. Sec., 313 F. App’x 771, 777 (6th Cir. 2008) (citing Rogers, 486 F.3d at 242).

There is no requirement, however, that the ALJ “expressly” consider each of the Wilson factors

within the written decision. See Tilley v. Comm’r of Soc. Sec., 394 F. App’x 216, 222 (6th Cir.

2010) (indicating that, under Blakley and the good reason rule, an ALJ is not required to

explicitly address all of the six factors within 20 C.F.R. § 404.1527(c)(2) for weighing medical

opinion evidence within the written decision).

       Finally, the Commissioner reserves the power to decide certain issues, such as a

claimant’s residual functional capacity. 20 C.F.R. § 404.1527(d). Although the ALJ will

consider opinions of treating physicians “on the nature and severity of your impairment(s),”




                                                 10
opinions on issues reserved to the Commissioner are generally not entitled to special

significance. 20 C.F.R. § 404.1527(d); Bass v. McMahon, 499 F.3d 506, 511 (6th Cir. 2007).

       In this case, the ALJ considered Dr. Mooney’s opinion, but assigned it “little weight,”

reasoning as follows:

       Dr. Mooney has provided opinions on several occasions related to the claimant’s
       disability status and functional abilities. In May 2016, she indicated an opinion that
       the claimant was either markedly or extremely impaired in all domains related to
       mental functioning. I note that this is a noncompliant form provided by the
       claimant’s attorney that redefines SSA vocational terms in such a way that a finding
       of other than “no limitations” becomes arguably work preclusive. Terms such as
       mild, moderate, marked, and extreme are defined by SSA in a way that indicates
       the severity of the limitation of functioning. On the attorney’s form, the terms are
       redefined to indicate the percentage of the day during which the claimant is wholly
       unable to function, so that a mild impairment is defined as an inability to function
       at all up to 10% of the work day. As many vocational experts consider a 10% off
       task limitation to be work preclusive, this would force a conclusion that anyone
       with a mild mental limitation in any domain would be unable to work. On the form,
       Dr. Mooney also endorsed selections indicating that the claimant would be absent
       five or more days per month due to sleepiness, and the claimant’s condition would
       be likely to deteriorate if she were working full time, as the stress of full-time work
       would cause sleep attacks and cataplexy (Exhibits 6F and 7F). Dr. Mooney
       completed another attorney form in March 2017, in which she indicated that the
       claimant had narcolepsy episodes several times a day lasting up to two hours, and
       cataplexy episode several times a day lasting for minutes, assertions that have no
       support in her treatment notes. She also indicated that the claimant had a depressed
       mood and would deteriorate if she were placed under stress. Dr. Mooney stated
       that stress, illness, reduced sleep or naps, and lack of medication were all known
       triggers/exacerbators of narcolepsy (Exhibit 18F). In a progress note of October
       2016, Dr. Mooney stated that she did not believe the claimant was employable due
       to her severe sleepiness and cataplexy and was totally and permanently disabled.
       As discussed above, in the same note she said the claimant was prescribed
       trazodone which worked well for her, though she did not use it every night, was
       alert and oriented, and did not drive while sleepy (Exhibit l9F/3). Taken in
       conjunction with Dr. Mooney’s statement that reduced sleep exacerbates the
       claimant’s condition, it would appear that the claimant’s voluntary decision not to
       use her sleep medication every night contributed to symptom severity. The
       evidence appears to show that Dr. Mooney saw the claimant briefly in follow-up
       every three months and based her opinion almost exclusively on the claimant’s
       subjective report of her symptoms rather than on objective clinical data, as she
       consistently observed the claimant to be alert and oriented rather than drowsy. For
       example, while Dr. Mooney did describe the claimant as drowsy at patient
       encounters in December 2014 and March 2015 (Exhibit 4F/57, 58), between July

                                                 11
       2015 and January 2017 she consistently described the claimant as alert and oriented
       during seven patient encounters, and simply as pleasant and in no acute distress on
       an eighth occasion (See Exhibits l 6F and l 8F). This appears to suggest that the
       claimant’s medication regimen was effective in controlling her symptoms, as Dr.
       Mooney herself indicated in the treatment notes discussed above. Dr. Mooney’s
       opinion as to the claimant’s need for days off and frequency of cataplexy symptoms
       appears to be at best a guess based on the claimant’s subjective reports, although
       her treatment notes contain little discussion of symptom frequency. In March 2015,
       the claimant reported cataplexy 2 to 3 times a week (Exhibit 4F/57). None of Dr.
       Mooney’s treatment notes indicate any observation of cataplexy, which would
       appear unusual if the claimant were really experiencing these episodes 100 times
       per day. The only example of cataplexy identified in progress notes states that the
       claimant reported that she dropped a bowl of cereal when she laughed, which does
       not appear to support a finding that her cataplexy is work preclusive. There is
       nothing in Dr. Mooney’s treatment notes to suggest that either sleepiness or
       cataplexy would prevent the claimant from engaging in employment, as she is able
       to drive a car, participate actively in the county fair with her children and other
       interested people, and perform other activities of daily living described above. The
       claimant admits that she drives a car regularly with her children present, suggesting
       that she herself believes that it is not an unsafe situation as long as she does not
       drive when she is drowsy. Since the claimant recently reported that she was
       sleeping well with medication and was not napping, her statement suggests that
       drowsiness does not appear to be pervasive despite her responses on the Epworth
       self-reports (Exhibit 19F/l). Moreover, Dr. Mooney’s support of the claimant’s
       employment as a housekeeper (Id. at 22) is inconsistent with her assertion that the
       claimant is unable to work and would be unable to tolerate workplace stress. Dr.
       Mooney does not provide sufficient clinical and laboratory data to support her
       conclusions. Further, her conclusion of disability addresses an area that is
       specifically reserved to the Commissioner under Social Security Ruling 96-5p.
       Because of the lack of objective evidentiary support, Dr. Mooney’s opinions are
       given little weight.

(R. at 25–27.)

       After considering the discussion above, the undersigned finds that the ALJ gave good

reasons for assigning little weight to Dr. Mooney’s opinion. See 20 C.F.R. §§ 404.1527(c),

416.927(c); Friend, 375 F. App’x at 550; Tilley, 394 F. App’x at 222. Plaintiff nevertheless

insists that substantial evidence does not support the ALJ’s assessment of Dr. Mooney’s opinion,

raising several challenges. First, Plaintiff complains that the ALJ did not properly evaluate Dr.

Mooney’s opinion because the ALJ believed that the form completed by Dr. Mooney was



                                                12
noncompliant and improperly redefined terms defined by the Social Security Administration

(“SSA”). (ECF No. 8 at 8–9.) However, as evident from the ALJ’s discussion above, the ALJ

did not reject Dr. Mooney’s opinion simply because he believed that Dr. Mooney used a

noncompliant form or relied on improperly-redefined SSA terms. Instead, reading the ALJ’s

opinion as a whole, the ALJ considered multiple factors and relied on the medical record

evidence when deciding to assign little weight to Dr. Mooney’s opinion. (R. at 25–27.)

Plaintiff’s first argument is not well taken.

       Plaintiff next contends that the ALJ mischaracterized the evidence and “cherry pick[ed]”

the evidence when he discounted Dr. Mooney’s opinion because it was based on subjective

reports of symptoms and Dr. Mooney consistently observed Plaintiff to be alert and oriented

rather than drowsy. (ECF No. 8 at 9.) Again, Plaintiff’s argument is not well taken. The ALJ

thoroughly considered the medical evidence (R. at 21–27) and explained why this evidence did

not support Dr. Mooney’s opinion, which was based on Plaintiff’s subjective report of her

symptoms. (R. at 25–27.) Cf. 20 C.F.R. § 404.1527(c)(2) (providing that a treating physician’s

opinion is entitled to controlling weight if it “is well-supported by medically acceptable clinical

and laboratory diagnostic techniques and is not inconsistent with the other substantial

evidence”), 404.1527(c)(3) (“The more a medical source presents relevant evidence to support a

medical opinion, particularly medical signs and laboratory findings, the more weight we will

give that medical opinion.”). For example, the ALJ noted that, other than a couple of occasions

in March 2015 and December 2014 when she noted that Plaintiff was drowsy (R. at 367–68), Dr.

Mooney consistently observed Plaintiff to be “alert and oriented x3” in patient encounters

between July 2015 and January 2017. (R. at 26, 492–98, 528–30.) While Plaintiff contends that

the ALJ’s discussion in this regard reflects cherry picking of evidence, the ALJ reasonably



                                                 13
considered this conflicting evidence in the record and substantial evidence supports his decision

to use it as a factor in discounting Dr. Mooney’s opinion. See DeLong v. Comm’r of Soc. Sec.

Admin., 748 F.3d 723, 726 (6th Cir. 2014) (“The District Court observed that this allegation

[cherry picking] is seldom successful because crediting it would require a court to re-weigh

record evidence. It is no more availing on appeal.”); White v. Comm’r of Soc. Sec., 572 F.3d

272, 284 (6th Cir. 2009) (“[W]e see little indication that the ALJ improperly cherry picked

evidence; the same process can be described more neutrally as weighing the evidence.”); Poe v.

Comm’r of Soc. Sec., 342 F. App’x 149, 156 (6th Cir. 2009) (“Here, substantial evidence

supports the ALJ’s determination that the opinion of Dr. Boyd, Poe’s treating physician, was not

entitled to deference because it was based on Poe’s subjective complaints, rather than objective

medical data.”); Morrow v. Comm’r of Soc. Sec., No. 1:18-cv-0403, 2019 WL 1428199, at *12

(N.D. Ohio Mar. 29, 2019) (“Where there is conflicting evidence concerning the need for a cane,

it is the ALJ’s task, and not this court’s, to resolve conflicts in the evidence.”); cf. Dawson v.

Comm’r of Soc. Sec., 468 F. App’x 510, 513 (6th Cir. 2012) (finding ALJ properly discounted a

treating physician’s opinion where the physician’s conclusions were inconsistent with his own

progress notes). Moreover, “‘even if there is substantial evidence in the record that would have

supported an opposite conclusion[,]’” the Court defers to the ALJ’s decision. Blakley, 581 F.3d

at 406 (internal citations omitted); see also Schmiedebusch v. Comm’r of Soc. Sec., 536 F. App’x

637, 649 (6th Cir. 2013) (“The ALJ retains a ‘zone of choice’ in deciding whether to credit

conflicting evidence.”).

       The undersigned is likewise not persuaded that the ALJ impermissibly substituted his lay

opinion for Dr. Mooney’s opinion. (ECF No. 8 at 9–10 (identifying the offending opinion as

“‘[t]his appears to suggest that the claimant’s medication regimen was effective in controlling



                                                  14
her symptoms. . . .’”).) In so arguing, Plaintiff cites to only part of the ALJ’s sentence and omits

that the ALJ observed that Dr. Mooney herself noted that medication was effective in controlling

Plaintiff’s symptoms. (R. at 26 (“This appears to suggest that the claimant’s medication regimen

was effective in controlling her symptoms, as Dr. Mooney herself indicated in the treatment

notes discussed above.”); see also R. at 19 (“Quarterly notes from the claimant sleep physician

show that she did not generally nap, and got a full night sleep on the nights that she chose to take

her sleep medication[.]”), 20 (“The claimant reports pervasive fatigue and drowsiness but

quarterly notes from the claimant’s sleep physician indicate that the claimant’s symptoms appear

to be in generally good control with stimulant medication during the day, as discussed in the

review of evidence below.”), 24 (“She was getting more sleep with her new medication and

taking Nuvigil for daytime wakefulness. She had no side effects with either medication. Dr.

Mooney considered the claimant’s narcolepsy with cataplexy to be stable on the current

medication regimen.”).) This record therefore establishes that instead of substituting his own lay

opinion for the treating physician’s opinion, the ALJ fairly characterized Dr. Mooney’s own

findings. (Id.)

       Plaintiff next contends that the ALJ incorrectly concluded that objective evidence did not

support Dr. Mooney’s opinion and that the ALJ improperly discounted her opinion for relying on

subjective reports because Plaintiff’s an assessment of narcolepsy and cataplexy require

subjective reports. (ECF No. 8 at 10–11.) Plaintiff’s argument is not well taken. As a

preliminary matter, while Plaintiff points out that Dr. Mooney considered the results of a sleep

study and “review of prior physician’s notes” (ECF No. 8 at 10 (citing PAGEID No. 410 [R. at

374]), Dr. Mooney’s notes regarding this evidence is dated September 2014 and go to the

diagnosis of Plaintiff’s narcolepsy and cataplexy rather than reveal the extent of any limitations



                                                 15
caused by these conditions. See Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988) (“The mere

diagnosis of arthritis, of course, says nothing about the severity of the condition.”); Malicoat v.

Comm’r of Soc. Sec., No. 1:17-cv-811, 2019 WL 1305861, at *1 (S.D. Ohio Mar. 22, 2019)

(“However, a mere diagnosis alone is not determinative of the ultimate disability issue.”) (citing

Higgs, 880 F.2d at 863; Young v. Sec’y of Health and Human Servs., 925 F.2d 146, 151 (6th Cir.

1990)); Robinson v. Comm’r of Soc. Sec. Admin., No. 1:18-cv-290, 2019 WL 342432, at *10

(N.D. Ohio Jan. 28, 2019) (“But a diagnosis, alone, does not establish a functional limitation

caused by that condition.”) (citing Young, 925 F.2d at 151). Moreover, the ALJ reasonably

discounted Dr. Mooney’s opinion to the extent it was based on subjective reports for the reasons

previously discussed and because the ALJ explained why Plaintiff’s reports were not entirely

consistent with other evidence in the record. (R. at 22, 26.) For instance, the ALJ noted that

while Plaintiff testified to episodes of cataplexy 100 times a day, Dr. Mooney never reported

observation of cataplexy, “which would appear to be unusual if the claimant were really

experiencing these episodes 100 times per day.” (R. at 19, 22, 26, 54.) In addition, the ALJ

noted that the only example of cataplexy identified in the progress notes was when Plaintiff

reported that she dropped a bowl of cereal when she laughed, which instance the ALJ concluded

did not support a finding that cataplexy was work preclusive. (R. at 26.) For all these reasons,

the undersigned finds no error in the ALJ’s reasoning in this regard. See Infantado v. Astrue, 263

F. App’x 469, 475 (6th Cir. 2008) (““The ALJ’s assessment of credibility is entitled to great

weight and deference, since he [or she] had the opportunity to observe the witness’s demeanor.”)

(citations omitted); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 247 (6th Cir. 2007) (providing

guidance in considering ALJ’s credibility assessment).




                                                 16
        Plaintiff goes on to argue that the ALJ mischaracterized the facts when stating that

nothing in Dr. Mooney’s treatment notes suggest narcolepsy or cataplexy would prevent her

from engaging in employment because of her abilities to engage in various daily life activities.

(ECF No. 8 at 11.) Plaintiff specifically complains that the ALJ incorrectly asserted that Plaintiff

herself actively participated in the county fair where her husband and children showed rabbits

and a meeting was held in her home. (Id.) However, a psychological report dated January 29,

2015, reflects that Plaintiff was on the Knox County Fair Board in the summer. (R. at 306.) In

any event, as the Commissioner points out, even if the ALJ did misconstrue Plaintiff’s level of

participation in the county fair, the ALJ considered Plaintiff’s ability to drive a car and ability to

engage in other activities of daily living, including socializing by phone and text with family,

cleaning, shopping, and cooking. (R. at 20, 24–26, 44–45, 61–64, 231, 236–38, 306.) The

ALJ’s opinion therefore reasonably considered the record evidence reflecting Plaintiff’s

activities of daily living. See 20 C.F.R. § 404.1529(c)(3)(i) (daily activities may be useful to

assess nature and severity of claimant’s symptoms); Warner v. Comm’r of Soc. Sec., 375 F.3d

387, 392 (6th Cir. 2004) (“The administrative law judge justifiably considered [the claimant’s]

ability to conduct daily life activities in the face of his claim of disabling pain.”).

        Finally, Plaintiff argues that the ALJ’s assessment of Dr. Mooney’s opinion was

defective because he failed to discuss the required enumerated factors. (ECF No. 8 at 11–12.)

As previously noted, however, there is no requirement that the ALJ “expressly” consider each of

the Wilson factors within the written decision. See Tilley v. Comm’r of Soc. Sec., 394 F. App’x

216, 222 (6th Cir. 2010) (indicating that, under Blakley and the good reason rule, an ALJ is not

required to explicitly address all of the six factors within 20 C.F.R. § 404.1527(c)(2) for

weighing medical opinion evidence within the written decision). Here, the ALJ’s decision



                                                   17
thoroughly considered the record evidence, including Plaintiff’s testimony and treatment history

with Dr. Mooney. (R. at 20–27.) For this reason and all the reasons previously discussed, the

ALJ’s assessment enjoys substantial support in the record. Accordingly, it is

RECOMMENDED that Plaintiff’s first contention of error be OVERRULED.

B.     Chronic Fatigue Syndrome

        Plaintiff next contends that the ALJ erred when he failed to recognize and therefore

consider Plaintiff’s chronic fatigue syndrome (“CFS”) as a medically determinable impairment.

(ECF No. 8 at 13–15.) Plaintiff specifically argues that the ALJ’s failure in this regard means

that “the ALJ gave no consideration to Ms. Moody’s CFS and the potential impact that it would

have on her residual functional capacity.” (Id. at 13.)

       Plaintiff’s argument is not well taken. The ALJ is required to consider all objective

medical evidence in the record where such evidence is produced by an acceptable medical

source. 20 C.F.R. § 404.1512(b); 20 C.F.R. § 404.1513; Minor v. Comm’r of Soc. Sec., No. 12-

1268, 2013 WL 264348, *16 (6th Cir. Jan. 24, 2013). In addition, in formulating a RFC, the ALJ

is required to consider “all the relevant medical and other evidence in [the] case record,”

including evidence of impairments that are not considered to be “severe” at step two of the

sequential evaluation process. 20 C.F.R. § 404.1520(e); 20 C.F.R. § 404.1545(a); see also Nejat

v. Comm’r of Soc. Sec., 359 Fed. App’x 574, 577 (6th Cir. 2009) (quoting Soc. Sec. Rul. 96-8p,

1996 WL 374184 at *5 (1996)) (“After an ALJ makes a finding of severity as to even one

impairment, the ALJ ‘must consider limitations and restrictions imposed by all of an individual’s

impairments, even those that are not ‘severe.’”) (emphasis in original). A failure of the ALJ to

consider all of a claimant’s records or symptoms in developing an RFC generally constitutes

reversible error. Cf. Malone v. Comm’r of Soc. Sec., 507 Fed. App’x 470, 472 (6th Cir. 2012)



                                                18
(finding no reversible error in the RFC determination “because the ALJ considered all of the

symptoms that were consistent with the medical evidence in determining his residual functional

capacity”); see also Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004)

(concluding that reversal is required where the agency fails to follow its own procedural

regulations where the regulation is intended to protect claimants). Further, “[i]t is an elemental

principle of administrative law that agencies are bound to follow their own regulations.” Wilson,

378 F.3d at 545. Even if the aggrieved party appears to have little chance of success on the

merits, courts generally will not find the procedural error to be harmless. Id. at 546. “To hold

otherwise . . . would afford the Commissioner the ability to violate the regulations with impunity

and render the protections promised therein illusory.” Id.

       In addition, at step two of the sequential evaluation, a plaintiff must show that she suffers

from a “severe impairment” in order to warrant a finding of disability. Heston v. Comm’r of Soc.

Sec., 245 F.3d 528, 534 (6th Cir. 2001). A “severe impairment” is defined as an impairment or

combination of impairments “which significantly limits your physical or mental ability to do

basic work activities.” 20 C.F.R. §§ 404.1520(c) and 416.920(c). “Upon determining that a

claimant has one severe impairment the ALJ must continue with the remaining steps in the

disability evaluation.” Hobbs v. Comm’r of Soc. Sec., No. 1:14-cv-121, 2015 WL 4247160, at *5

(W.D. Mich. July 13, 2015) (citing Maziarz v. Secretary of Health & Human Services, 837 F.2d

240, 244 (6th Cir. 1987)). “Once the ALJ determines that a claimant suffers from a severe

impairment, the fact that the ALJ failed to classify a separate condition as a severe impairment

does not constitute reversible error.” Hobbs, 2015 WL 4247160 at *5 (citing Maziarz, 837 F.2d

at 244). An ALJ can consider non-severe impairments in determining the RFC. Id. “The fact




                                                19
that some of [the claimant’s] impairments were not deemed to be severe at step two is therefore

legally irrelevant.” Anthony v. Astrue, 266 F. App’x 451, 457 (6th Cir. 2008).

       Here, the ALJ found that Plaintiff had severe impairments of narcolepsy with cataplexy,

depressive disorder, and anxiety disorder. (R. at 18.) While the ALJ did not specifically classify

CFS as a severe or non-severe impairment, the ALJ nevertheless went on to consider Plaintiff’s

allegations of fatigue in his discussion and at the remaining steps of the disability determination,

including when assessing her functional limitations. (R. at 20–22, 25.) Accordingly, the ALJ’s

failure to include CFS as an additional severe impairment at step two is legally irrelevant.

Anthony, 266 F. App’x at 457; Maziarz, 837 F.2d at 244.

       Even if the ALJ erred by failing to find CFS a medically determinable impairment, the

error is harmless. In addition to the reasons above, references to CFS or “chronic fatigue

disorder” in the record simply reflect a diagnosis of this condition. (R. at 344, 347, 377, 381,

385, 390, 395.) For the reasons previously discussed, however, the “mere diagnosis” of CFS

says nothing about the severity of the condition. Higgs, 880 F.2d at 863; see also Malicoat, 2019

WL 1305861, at *1; Robinson, 2019 WL 342432, at *10.3 If the Court remanded the case and

the ALJ resolved this issue in Plaintiff’s favor by finding that CFS was a medically determinable

but non-severe impairment,

       which is the best result Plaintiff could hope for were the case to be remanded—the
       key question would then be “whether the ALJ’s decision not to find any limitations
       arising from the condition in question is supported by substantial evidence.” See
       Rose v. Comm’r of Soc. Sec., 2015 WL 6735313, at *5 (S.D. Ohio Nov. 4, 2015),
       adopted and affirmed, 2015 WL 7779300 (S.D. Ohio Dec. 2, 2015). Where, as
       here, Plaintiff identifies no such limitations, and it is not apparent that any exist,
       the error made by the ALJ is harmless. It would certainly be better practice were
       an ALJ to say explicitly which impairments are found to be non-severe and which
       are found not to be medically determinable, but ordering a remand for clarification


3
 As the Commissioner notes (ECF No. 14 at 12 n.6), Plaintiff’s counsel at the hearing did not
identify CFS when listing Plaintiff’s medically determinable impairments. (R. at 42.)
                                                 20
       of that question when the ALJ’s residual functional capacity finding would not
       change would be an exercise in futility.

Rouse v. Comm’r of Soc. Sec., No. 2:15-cv-0223, 2017 WL 163384, at *4–5 (S.D. Ohio Jan. 17,

2017), report and recommendation adopted, No. 2:16-cv-0223, 2017 WL 1102684 (S.D. Ohio

March 24, 2017) (finding that even though error had occurred it did not justify a remand). It is

therefore RECOMMENDED that Plaintiff’s second contention of error be OVERRULED.

                                     VII.    CONCLUSION

       In sum, from a review of the record as a whole, the Undersigned concludes that

substantial evidence supports the ALJ’s decision denying benefits. Based on the foregoing, it is

therefore RECOMMENDED that Plaintiff’s Statement of Errors be OVERRULED and that the

Commissioner’s decision be AFFIRMED.

                          VIII.    PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

       The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

                                                21
defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted).



Date: August 13, 2019                           s/ Elizabeth A. Preston Deavers _______
                                                ELIZABETH A. PRESTON DEAVERS
                                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                                  22
